United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-2654
                       ___________________________

                               Lamont Williamson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Troy Steele; Unknown Null, Correctional Officer I, Potosi Correctional Center;
  Unknown Morris, Sergeant, Potosi Correctional Center; William McKinney,
M.D.; Unknown Tamry, Nurse; Robin Unknown, Nurse; Unknown Casey, Nurse;
   Brenium, Unknown; William Milam; Missouri Department of Corrections;
Corizon, Inc.; George Lombardi; Jean Daugherty; Cassandra A. Solomon; Charles
           Lawson; Brian Brown; Charles Sullens; Lola Ann Brannum

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                            Submitted: May 25, 2018
                              Filed: May 31, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.
       Missouri inmate Lamont Williamson appeals from the judgment entered by the
District Court1 following a jury verdict for defendants in his 42 U.S.C. § 1983 action.
We have thoroughly reviewed the issues Williamson has raised on appeal, and we
find no basis for reversal. We affirm the judgment and deny Williamson’s three
pending motions. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                         -2-